Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-11-00573-CV

            Brad CROFT, Individually and as Trustee of the Willawall Investments Trust,
                                           Appellant

                                             v.
                                 Jason S. GADSBY, Regina
   Jason S. GADSBY, Regina Prewitt-Cambell, Charlotte Marie Bellem, Peter C. Bouxsein,
    Robert F. Sigafoos, William E. Merten, Charles Rodney Godwin, Judy Johnson-Kinlaw,
  Margaret Francis, Shavano Rogers Ranch Swim Club, Inc., and AMS SA Management, LLC,
                                          Appellees

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010-CI-09853
                                Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 9, 2015

DISMISSED

           This is an appeal of a trial court’s order imposing sanctions against Brad Croft, individually

and as Trustee of the Willawall Investments Trust. By order dated December 12, 2012, this appeal

was abated based on an automatic stay arising from a bankruptcy petition filed by Croft.

           On August 6, 2015, appellee AMS SA Management, LLC d/b/a Association Management

Services filed a motion to dismiss this appeal, asserting it had purchased all of Croft’s rights in

this appeal. By order dated August 10, 2015, this court denied AMS’s motion because: (1) the
                                                                                   04-11-00573-CV


bankruptcy court order attached to AMS’s motion approved the sale of Croft’s rights in this appeal

to “Clifton L. Lowry, on behalf of Lowry Creditors,” not to AMS; and (2) Croft filed the appeal

in both his individual capacity and as trustee of the Willawall Investments Trust. Because the

bankruptcy court’s order conveyed Croft’s appellate rights, however, we reinstated the appeal on

our docket since the appeal was no longer subject to the bankruptcy court’s automatic stay.

       On August 21, 2015, Clifton L. Lowry filed a motion to substitute himself as appellant

based on the bankruptcy court’s order and requested this court to dismiss this appeal. In his

motion, Lowry noted the bankruptcy court held the Willawall Investments Trust was Croft’s alter

ego and attached a copy of the bankruptcy court’s opinion to the motion. The motion is granted,

and this appeal is dismissed. Costs of the appeal are taxed against appellant.

                                                 PER CURIAM




                                               -2-